Citation Nr: 0933662	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-21 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury with degenerative joint disease.  

2.  Entitlement to service connection for residuals of a 
right knee injury with degenerative joint disease.  

3.  Entitlement to service connection for residuals of a low 
back injury with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from January 1980 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Veteran testified at a videoconference hearing in August 
2007 in support of her claims; the undersigned Veterans Law 
Judge (VLJ) of the Board presided.  

The Board remanded this case in December 2008 for additional 
action and consideration.  The requested actions have been 
completed and the case is now ready for final appellate 
consideration.  


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee was not shown 
during the Veteran's period of service or until many years 
after her separation from service.  

2.  The medical evidence shows that degenerative joint 
disease of the left knee is not due to service or to a 
service-connected disability.  

3.  Degenerative joint disease of the right knee was not 
shown during the Veteran's period of service or until many 
years after her separation from service.  

4.  The medical evidence shows that degenerative joint 
disease of the right knee is not due to service or to a 
service-connected disability.  


5.  Degenerative joint disease of the lumbosacral spine was 
not shown during the Veteran's period of service or until 
many years after her separation from service.  

6.  The medical evidence shows that degenerative joint 
disease of the lumbosacral spine is not due to service or to 
a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
residuals of a left knee injury with degenerative joint 
disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

2.  The criteria are not met for service connection for 
residuals of a right knee injury with degenerative joint 
disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

3.  The criteria are not met for service connection for 
residuals of a low back injury with degenerative joint 
disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The Veteran's service treatment records are silent for any 
complaints, clinical findings, or diagnosis of any disorder 
of her back or either knee.  The records do not document her 
claimed fall from a pole during training, in which she 
reportedly injured her right great toe, as well as her back 
and both knees.  Significantly, on the history portion of her 
separation examination in May 1980, she indicated that she 
had no history of recurrent back pain or of a "trick" or 
locked knee; nor did she mention any other back or knee 
problems.  

The post-service treatment records also do not mention any 
complaints, clinical findings, or diagnosis of any disorder 
of her back or either knee until private treatment records 
dated in August 1998 which note that the Veteran sustained an 
injury to her back at work in August 1995.  She underwent 
lumbar disc surgery in November 1995.  The records show that 
she again underwent lumbosacral disc surgery in April 1999.  
None of the post-service treatment records mentions any back 
problems prior to 1995.  MRIs of the Veteran's knees 
(December 1999 for the left knee and October 2003 for the 
right knee) reflect marked or advanced degenerative joint 
disease of each knee.  

A VA compensation examination was conducted in January 2008, 
in part to obtain a medical opinion as to whether any current 
back or knee disorder was due to service.  The examiner 
discussed the Veteran's current low back and knee conditions, 
as well as the available treatment records, including the 
service treatment records, in some detail.  She noted the 
Veteran's report that her knee problems started after a fall 
during service in 1980; she stated that they did not want to 
address it at that time.  She denied any non-military 
injuries to her knees.  The examiner noted that the Veteran 
had undergone bilateral total knee replacements since July 
2004.  The examiner also noted that there was no 
documentation of any knee problems during service or within 
one year following the Veteran's separation from service.  
Because of the absence of evidence of knee problems during 
service or for several years after her separation from 
service, the examiner opined that neither knee condition was 
caused by service or by an injury in service.  

The VA examiner also recorded the Veteran's report that her 
spine problem started during service at the time of the 
reported fall.  As with her knees, she stated that the 
doctors did not want to address it at that time and would 
monitor it.  The Veteran reported that she next saw someone 
for her back around 1992 or 1993.  She indicated that she 
bent on a job and her back hurt, and they found a disc 
problem that they stated was an existing problem.  The 
examiner discussed the recorded history of the Veteran's back 
condition in detail.  Noting the absence of documentation of 
back problems during service or for one year after service, 
the Veteran's own notation of no back problem on her 
separation examination, and the 1995 back injury at work, the 
examiner opined that the Veteran's back condition was not 
caused by service or an in-service injury.  

In May 2008, a VA podiatrist wrote a letter supporting the 
Veteran's claims.  The examiner's analysis, as well as his 
medical opinion, appears to have been based solely on his own 
examination of the Veteran and on history related by her; the 
examiner did not refer to documentation of any previous 
treatment or her service treatment records.  He related that 
the Veteran had sustained an injury during service that had 
cased her significant chronic foot problems.  The examiner 
opined that the damage shown on MRIs of her knees (as 
reported by the Veteran) 

could have been caused by her fall and 
subsequent injury back then and gone 
unnoticed since there were no MRIs ever 
taken and Radiographs would continue to 
be negative until the damage to her bones 
would become severe enough to show up on 
her X-Rays.  Because of her right foot 
problems she has been compensating by 
placing undue strain on her ankles, 
knees, hips, and lower back.  This will 
lead to Degenerative Joint Disease at all 
these areas down the road which can lead 
to limitation in ambulation.  

Pursuant to the Board's December 2008 remand, an opinion was 
obtained in February 2009 from a VA physician specializing in 
occupational medicine.  The examiner reviewed the claims 
file.  He indicated that there was a theoretical possibility 
that an altered gait could cause back or knee problems.  
However, he stated that many specialists do not believe that 
that happens; he also indicated that there was no evidence in 
the medical literature that supports such a causal 
relationship.  The examiner concluded that, "[t]here is no 
evidence in the medical literature nor is there expert 
opinion, consensus, nor is there evidence in this file in 
particular, that would make a causal relationship or 
aggravation between the foot injury and her foot service 
connection [sic] and back or knee problems."  

Because the February 2009 opinion had been rendered without 
the benefit of a new examination, another examination was 
scheduled in May 2009, with an additional medical opinion.  
The same VA examiner reviewed the claims file and discussed 
the Veteran's pertinent medical history in some detail.  The 
examiner opined that the Veteran's low back condition and 
bilateral knee condition were not secondary to or aggravated 
by her great toe condition.  The rationale for the opinion 
was that there was no record of a fall in the service 
treatment records.  The examiner indicated that a great toe 
injury is not an etiology for lumbar disc disease or 
degenerative joint disease of the knees.  He further noted 
that private treatment records showed that the Veteran began 
having chronic problems with her left knee in 1995 and 
chronic low back pain since a worker's compensation injury in 
1995.  

During a videoconference hearing before the Board in August 
2007, the Veteran testified as to the circumstances of her 
claimed fall during service in which she injured her right 
great toe, back, and knees.  She stated that she was not 
treated for her back at that time.  She indicated that her 
private physician had remarked that it was unusual for 
someone her age to have had bilateral knee replacements.  

First, because there is no evidence that arthritis was 
manifest in the Veteran's low back or either knee within one 
year following her separation from service, and because she 
does not contend that it was, service connection cannot be 
presumed.  

Next, the Board notes the absence of documentation of a fall 
during service in which the Veteran sustained injury to her 
back or knees.  Further, the service treatment records 
contain the Veteran's own indication on her separation 
examination report that she had no back or knee problems 
during service.  Moreover, the post-service treatment records 
do not reflect any back or knee complaints, clinical 
findings, or diagnosis for many years after her separation 
from service.  Finally, the January 2008 VA examiner 
affirmatively opined that the Veteran's back and knee 
conditions were not related to service.  The only medical 
evidence that even suggests a relationship between her 
current knee or back conditions and her reported fall during 
service is the May 2008 opinion by a VA podiatrist, and even 
that opinion is merely speculative and entitled to little, if 
any, probative weight.  See Bloom v. West, 12 Vet. App. 185 
(1999) (by using the term "could," without supporting 
clinical data or other rationale, a medical opinion simply is 
too speculative in order to provide the degree of certainty 
required for medical nexus evidence).  

Therefore, the Board finds that the greater weight of the 
medical evidence clearly shows that the Veteran's current low 
back and bilateral knee conditions are not related to her 
period of service.  Accordingly, the criteria for service 
connection on the basis of direct service incurrence are not 
met.  

The Veteran has also claimed, alternatively, that her back 
and knee conditions were either caused by or aggravated by 
her service-connected right great toe disability.  (Service 
connection for that disability was established by a rating 
decision in January 2008, following the Board's November 2007 
remand of that issue.)  

The medical evidence in this regard is conflicting.  In 
support of the Veteran's claim is an opinion by a VA 
podiatrist in May 2008 to the effect that she had been 
compensating for her right foot problem by placing undue 
strain on her ankles, knees, hips, and lower back.  The 
examiner stated that such compensation "will lead to 
Degenerative Joint Disease at all these areas down the road 
which can lead to limitation in ambulation."  

On the other hand, a VA physician specializing in 
occupational medicine stated in February and May 2009 that, 
although there is a theoretical possibility that an altered 
gait could cause back or knee problems, many specialists do 
not believe that that happens.  He further noted that there 
was no evidence in the medical literature that supports such 
a causal relationship.  Moreover, the examiner stated that 
the evidence in this case also did not support a causal 
relationship or a finding that the Veteran's back or knee 
conditions were aggravated by her service-connected right 
great toe disability.  

The Board accords the opinion by the fully trained physician 
specializing in occupational medicine much more probative 
weight than the opinion by a podiatrist who is not shown to 
have any training or expertise to qualify him to render an 
opinion regarding the etiology of the Veteran's back or knee 
conditions.  

Weighing the medical evidence in this case, the Board finds 
that the greater weight of that evidence shows that the 
Veteran's low back and bilateral knee conditions were not 
caused by or aggravated by her service-connected right great 
toe disability.  Accordingly, the criteria are not met for 
service connection for residuals of a low back or for 
residuals on either a direct incurrence basis or on a 
secondary basis as due to or aggravated by a service-
connected disability.  

For the foregoing reasons, these claims must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of March and April 2004 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate her 
claims, and of her and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decision 
in July 2005.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, 
she has received that notice.  Moreover, she has been given 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices, including at a 
hearing.  Also, in the July 2006, the RO notified the Veteran 
of the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of her 
claims and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded a VA compensation examination, and 
VA and private treatment records covering the entire period 
of the appeal have been received.  Records were requested and 
obtained from numerous sources identified by the Veteran.  No 
further development action is necessary.  


ORDER

Service connection for residuals of a left knee injury with 
degenerative joint disease is denied.  

Service connection for residuals of a right knee injury with 
degenerative joint disease is denied.  

Service connection for residuals of a low back injury with 
degenerative joint disease is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


